Citation Nr: 1518213	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to education assistance benefits pursuant to the Montgomery GI Bill-Selected Reserve (MGIB-SR) program. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active duty for training for the Army National Guard from October 2009 to March 2010, and she was also in the individual regular reserves from March 2010 to June 2011.  

At her request, the appellant was scheduled for a Board hearing in February 2014.  She failed, without explanation to appear for the hearing.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma (on behalf of the Little Rock, Arkansas RO). 


FINDINGS OF FACTS

1.  The appellant had active duty for training for the Army National Guard from October 2009 to March 2010.

2.  Although the appellant served in the individual ready reserves from March 2010 to June 2011, she was suspended and terminated from the reserves because of nonparticipation.

3.  The Department of Defense has determined that the appellant is ineligible for benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR) and DOD and the Department of Homeland Security have not subsequently determined that the appellant is eligible for education assistance benefits.  


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance benefits pursuant to the MGIB-SR program have not been met.  10 U.S.C.A. §§ 16132, 16161-16165, 38 U.S.C.A. §§ 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7042, 21.5040, 21.7044, 21.7540, 21.7050 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has a duty to provide notice and assistance to claimants, those provisions are not applicable to the appellant's claim of entitlement to education assistance benefits, because the facts are not in dispute and  resolution of the claim turns on the law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The appellant has applied for education assistance under Chapter 1606 (the Montgomery GI Bill for Selected Reserves or MGIB-SR).  She maintains that she was in the individual ready reserves but that she was unable to attend drills because she did not have transportation.  She has also contends that she was unable to drill because there was no unit near her in which she could perform the duties for which she was trained.  The record shows that the appellant completed basic training via "active duty for training" from October 2009 to March 2010.  Upon completion of her training, she was transferred to the individual ready reserves.  She was subsequently discharged or terminated from the reserves in June of 2011 because she failed to participate in drills and instruction.  

The MGIB-SR program provides education and training benefits to eligible members of the Selected Reserve, including the Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve and Coast Guard Reserve, and the Army National Guard and the Air National Guard.  Eligibility for this program is determined by the Selected Reserve components and VA makes the payments.  Chapter 16, Title 10, U.S. Code.

To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years after June 30, 1985; from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a) (2014).

Eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012 (West 2014).  Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2014).

The appellant did sign her contract with the service after June 30, 1985, but she did not complete her six year obligation.  She did not even satisfactorily complete one year of obligation.  As such, she does not meet a basic element for the MGIB-SR program.  The Board adds that while the appellant has claimed she has re-enlisted in the service, Department of Defense (DoD) or Department of Homeland Security (DHS) has not confirmed such an enlistment or the restitution or resumption of MGIB-SR education benefits.  See electronic mail message from CTR NG NGB ARNG PEC (US), dated May 3, 2013.

The Board also notes that the reserve components decide who is eligible for the program.  VA does not make decisions about basic eligibility, and VA cannot pay benefits without eligibility information from a veteran's Reserve or Guard component.  As such, basic eligibility has not been met.  The Board appreciates the appellant's honorable service, however, neither DoD nor DHS has found that she meets the requirements for educational benefits, nor does she meet the required service under the applicable provisions noted above.  The law is dispositive; the appellant is simply not eligible to receive educational assistance benefits.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 


ORDER

Entitlement to education assistance benefits pursuant to the Montgomery GI Bill-Selected Reserve (MGIB-SR) program is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


